Matter of Waid v City of Jamestown (2022 NY Slip Op 01687)





Matter of Waid v City of Jamestown


2022 NY Slip Op 01687


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, AND WINSLOW, JJ.


552/21 CA 20-00929

[*1]RYAN WAID, PETITIONER-RESPONDENT, AND
vCITY OF JAMESTOWN AND JAMESTOWN FIRE DEPARTMENT, RESPONDENTS-APPELLANTS.


MACHELOR LAW FIRM, BUFFALO (KRISTEN M. MACHELOR OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (DIANE M. PERRI ROBERTS OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered June 30, 2020. The order granted the petition to the extent that respondents were directed to arbitrate the denial of petitioner's General Municipal Law § 207-a (2) benefits, and were temporarily enjoined and restrained from conducting an administrative hearing originally scheduled for March 11, 2020, pending the completion of the arbitration. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 1, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court